Case: 15-60034      Document: 00513632446         Page: 1    Date Filed: 08/10/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-60034                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                          August 10, 2016
JOSEPH EDWARD PARKER,                                                      Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant

v.

LEAF RIVER CELLULOSE, L.L.C.,

              Defendant - Appellee




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 2:14-CV-9


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Joseph Edward Parker appealed the district court’s dismissal of his
wrongful discharge claim against his employer, Leaf River Cellulose, L.L.C.
We affirmed. Parker v. Leaf River Cellulose, L.L.C., 621 F. App’x 271 (5th Cir.
2015). A month after our affirmance, another panel certified a question to the
Mississippi Supreme Court that addressed the same legal issues we faced in



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 15-60034      Document: 00513632446         Page: 2    Date Filed: 08/10/2016



                                      No. 15-60034
this appeal. Swindol v. Aurora Flight Scis. Corp., 805 F.3d 516, 523 (5th Cir.
2015). We therefore held the mandate in the current case.
       The question the Swindol panel asked, equally applicable in the present
appeal, was the following:
       Whether in Mississippi an employer may be liable for a wrongful
       discharge of an employee for storing a firearm in a locked vehicle
       on company property in a manner that is consistent with
       [Mississippi Code] Section 45–9–55.
Id. Succinctly put, the Mississippi Supreme Court answered “yes.” Swindol v.
Aurora Flight Scis. Corp., -- So. 3d -- , 2016 WL 1165448 (Miss. Mar. 24, 2016),
reh’g denied (July 28, 2016).
       Upon receiving the Mississippi Supreme Court’s answer, the Swindol
panel summarized the effect of the state court’s response, then vacated and
remanded to the district court. Swindol v. Aurora Flight Scis Corp., -- F.3d -- ,
No 14-60779 (5th Cir. Aug. 8, 2016). We similarly conclude that we must
withdraw our previous opinion, REVERSE the district court’s order dismissing
Parker’s claim, and REMAND this case for further proceedings. 1




       1 Leaf River’s motion for leave to file supplemental authorities is DENIED. Further
judicial consideration of the Mississippi Supreme Court’s explanation of this statute should
begin in the district court.
                                                2